Opinion filed January 24, 2008, Withdrawn; Dismissed and Memorandum
Opinion filed March 27, 2008







Opinion
filed January 24, 2008, Withdrawn; Dismissed and Memorandum Opinion filed March
27, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00921-CV
____________
 
RICK CALLOWAY A/K/A RICKY CALLOWAY
INDIVIDUALLY AND D/B/A RED C. POOL SERVICE, Appellant
 
V.
 
BEST PUBLICATIONS, L.L.P., Appellee
 

 
On Appeal from County Court at Law
No. 2
Fort Bend County,
Texas
Trial Court Cause No.
29346
 

 
M E M O R A N D U M  O P I N I O N
Our
opinion filed January 24, 2008, is withdrawn.  The motion for rehearing filed
by appellee, Best Publications, L.L.P., is granted.




This is
an appeal from a judgment signed June 28, 2007.  The notice of appeal was filed
on September 26, 2007.  To date, our records show that appellant has not paid
the $175.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of December 20, 2007.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time). 

 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed March
27, 2008.  
Panel consists of Justices Fowler, Frost, and Seymore.